Per Curiam:

Several assignments of error are made in this case. We have examined them all and find the only substantial question is whether the evidence is sufficient to sustain the verdict. That the appellants were both interested in the hogs and delivered to the appellee hogs infected with the disease known as hog cholera seems clearly established by the evidence if, as appears from their answers to the numerous special questions and from their general verdict, the jury believed the evidence produced by appellee on the most closely contested facts.
On the question whether appellants knew that the hogs delivered to appellee were at the time infected with hog cholera different minds might come to different conclusions, but the weight as well as the credibility of the evidence was for the determination of the jury, and, as before said, we think the evidence was sufficient to sustain the verdict. .
No evidence was offered to support the allegations of fact raised by the motion for a new trial and the questions of law therein presented are not well taken.
The judgment is affirmed.